             Case 19-33395 Document 450 Filed in TXSB on 09/09/19 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                        §
                                                              §
LEGACY RESERVES, INC., et al. 1                               §          Case No. 19-33395 (MI)
                                                              §
                                    Debtors.                  §          Chapter 11 (Jointly Administered)
                                                              §

                   NOTICE OF STATUS AND SCHEDULING CONFERENCE
                                               (Related Doc. No. 429)

         PLEASE TAKE NOTICE that a Status and Scheduling Conference on the Expedited

Motion to Appoint an Official Committee of Equity Security Holders in the above cause is set on

the Court’s hearing docket on September 10, 2019 at 10:00 a.m. before the Honorable Marvin

Isgur, United States Bankruptcy Judge, in Courtroom 404, Fourth Floor, United States

Bankruptcy Court for the Southern District of Texas, 515 Rusk Avenue, Houston, Texas 77002.
Dated this 9th day of September, 2019



                                                               POLSINELLI PC
                                                               By: /s/ Trey A Monsour
                                                               TREY A. MONSOUR
                                                               Texas State Bar No. 14277200
                                                               1000 Louisiana Street
                                                               Fifty-Third Floor
                                                               Houston, Texas 77002
                                                               tmonsour@polsinelli.com

                                                               - and -



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065); Legacy Reserves LP
(1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC (2710); Legacy Reserves
Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy Reserves Operating GP LLC (7209);
Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711); Legacy Reserves Marketing LLC (7593). The
location of the Debtors’ service address is: 303 W. Wall St., Suite 1800, Midland, TX 79701.


70348967.1
             Case 19-33395 Document 450 Filed in TXSB on 09/09/19 Page 2 of 3



                                                Randye B. Soref
                                                Tanya Behnam
                                                POLSINELLI, LLP
                                                2049 Centuyry Park East, Suite 2900
                                                Los Angeles, CA 90067
                                                Telephone: (310) 556-1801
                                                Facsimile No. (310) 556-1802
                                                rsoref@polsinelli.com
                                                tbehnam@polsinelli.com

                                                COUNSEL FOR THE    PROPOSED
                                                COMMITTEE OF EQUITY SECURITY
                                                HOLDERS




                                            2
70348967.1
             Case 19-33395 Document 450 Filed in TXSB on 09/09/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

         The undersigned certifies that on the date signified by the notice of Electronic Filing

herein, a true and correct copy of the foregoing Notice of Status and Scheduling Conference was

served electronically on participants in the CM/ECF system on September 9, 2019.




                                                    /s/ Trey A. Monsour
                                                    TREY A. MONSOUR




                                                3
70348967.1
